DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7 and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “waffle form” in claim 1 is rejected, as it is a relative term, which renders the claim indefinite.  The term “waffle form” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “waffle form”; it is unclear as to what degree of difference is encompassed by this phrase, if not a “waffle form” but a pancake form, it is unclear if the phrase is with respect to a specific pattern or merely with respect to type of intended food to be cooked therein, i.e. batter.
The phrase “a surface configured to create a waffle pattern” in claim 6 is rejected, as it is a relative term, which renders the claim indefinite.  The term “configured to create a waffle pattern” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “to create a waffle pattern”; it is unclear as to what degree of difference is encompassed by this phrase, if not a “waffle pattern”, it is unclear if the “configured to” is with respect to a shape relative the surface, an overall shape, i.e. square as opposed to round or something different altogether.
The phrase “being of a size that will encompass a waffle and at least one stuffing ingredient” in claim 32 is rejected, as it is a relative term, which renders the claim indefinite.  The term “being of a size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “being of a size that will encompass a waffle and at least one stuffing ingredient”; it is unclear as to what degree of difference is encompassed by this phrase, if not a “of a size” to encompass both but encompasses a waffle of a size without a stuffing ingredient”.  It is unclear if the size is continuous i.e. a filling or with respect to a desired particulate, i.e. whole nuts or something different altogether.
Claim 33 is rejected due to the phrase “to create a waffle in a shape of a bowl” since the claimed “waffle form” of Independent claim 1 is defined by a desired and art defined surface configuration and thus the phrase of claim 33 is rejected since it is unclear if “the waffle” is in the shape of a “waffle” or in the shape of a “bowl”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 31-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sack (8327757) in view of Li (20140245897).
Sack teaches a method to cook a waffle, comprising:
placing ingredients in a waffle form (col. 5 lines 56-58) to create a sealed cooking environment (col. 5 lines 59-61), the waffle form being constructed of heat conductive metal (col. 4 lines 35-38) that is a uniform thickness across an upper element and a lower element of the waffle form (col. 4 lines 4-7; same size; col. 4 lines 38-43; same surface forms col. 4 lines 57-62; fig. 23 same width) and placing the waffle form in a chamber of heated air (col. 5 lines 64-65), wherein the waffle form receives heat from the heated air across surfaces of the waffle form and conducts the heat to the ingredients (col. 6 lines 59-60).
	Sack teaches the waffle form for baking kitchen ovens and thus one of ordinary skill in the art would have been motivated to look to the art of known kitchen ovens.
	Li teaches a convection oven which is a kitchen countertop appliance for cooking foods using convection currents (par. 0011) including a removable food container.  
	Thus since Sack teaches the form for use in an oven, since Li teaches the advantage of providing a convection oven as opposed to without circulating air (par. 0005) and since Li teaches an oven which removably accepts food containers as opposed to known oven which do not disclose cooking containers (par. 0008).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a known type of oven relative the teachings of Sack teaching the form for use in kitchen ovens such that the waffle is baked as desired by Sack.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a known type of oven relative the teachings of Sack teaching the form for use in kitchen ovens thus providing a known oven which is both smaller in space as taught by Li, i.e. countertop.  In addition to providing an oven which promotes heating of the food due to convection currents which is desirable as opposed to without circulating air as taught by Li (par. 0005).  In addition to providing the advantage of a kitchen oven which accepts food containers for cooking food there as taught by both.
Sack teaches teaches placing the waffle form on a shelf inside the chamber where it is noted the claimed “shelf” is taken with respect to any supporting surface relative the inner cavity (col. 5 lines 64-65).  Alternatively it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a support for the waffle form as taught by Sack such as a shelf as taught by Li thus providing the advantage of both supporting the container within the oven cavity during cooking.
Li teaches affixing rods to the form (fig. 6a ref. 78, ref. 58) and connecting the affixed rods to a rotisserie mechanism inside the chamber (par. 0046).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a support for the waffle form as taught by Sack by affixing rods as taught by Li thus providing the advantage of both supporting the container within the oven cavity during cooking but further achieving the advantage of using a known mechanism to support food as taught by Li as opposed to without such as further taught by Li (par. 0008).
	Though silent to actuating the rotisserie mechanism, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the container for support to a rotisserie mechanism thus providing the advantage of rotating the form during cooking which promotes even heating and more efficient cooking as taught by Li (par. 0045).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a baking temperature, such as in the instant case is in excess of 300 degrees Fahrenheit thus providing the desired baking of the batter and since in excess of 300F would have been obvious to one of ordinary skill in the art to achieve the desired temperature dependent baking as desired by Sack.
	Sack teaches with respect to claim 6, the waffle form comprises a surface
configured to create a waffle pattern in a top and a bottom surface of the ingredients when cooked (col. 4 lines 30-63).
	Li teaches the oven comprising multiple modes for selection including fryer mode (par. 0051).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the waffle form of Sack is heated only from the
circulated heated air of the chamber since such is an option recognized by Li to achieve a desired and user selected type of cooking.  
Sack teaches the waffle form upper element has an upward convex shape (fig. 23 relative the individual grid element).
Wherein the convex shape of the upper element creates a sealed cooking environment that is larger than a sealed cooking environment created by a flat upper element (area between grids), the created sealed cooking environment being of a size that will encompass a waffle and at least one stuffing ingredient (fig. 23).
Wherein the lower element has a convex downward bowl shape to create a sealed cooking environment that is shaped to create a waffle in a shape of a bowl (fig. 23 between grids).
	Li teaches the oven comprising multiple modes for selection including fryer mode (par. 0051) in addition to teaching convection currents i.e. air frying.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the waffle form of Sack is heated by air from an air fryer since such is an option recognized by Li to achieve a desired and user selected type of cooking which provides and promoted even heating.  
	Since Sack teaches the form for use with a kitchen oven and since kitchen ovens are known to cook more than one type of food relative to continuously or even on separate days.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to after removing the waffle form from the chamber of circulating heated air to cook a different food in the oven relative the multiple modes as taught by Li including placing food products in the chamber of circulating heated air to air fry the food products thus providing the known function of cooking more than one type of food in a kitchen oven.
	Though silent to a specific food, it would have been obvious to one of ordinary skill in the art at the time the invention was filed by applicant to teach cooking a desired food from known foods cooked in an oven such as in the instant case cook a stuffed baked good.

Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sack (8327757) in view of Li (20140245897) and Fernandez et al. (20100270282).
Sack and Li are taken as above
Sack teaches cooking waffles in oven using a food specific tray and thus one of ordinary skill in the art would have been motivated to look to the art of oven comprising waffle trays since waffles are generally cooked in a specific waffle maker.
Fernandez teaches a cooking appliance comprising removable food specific cooking trays (par. 0071).
Thus since all teach providing food specific trays for cooking in an oven, and since Fernandez teaches in addition to waffle trays alternate trays for different food specific cooking including grill plates (par. 0071).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed by applicant to teach after removing the waffle form from the chamber of circulating heated air, placing food products on a grill component inside the chamber of circulating heated air to grill the food products as taught by Fernandez just providing the function of the oven both to cook more than one food as opposed to being single use and further achieving the advantage of increasing the diversity of the oven by providing multiple different types of different types of cooking trays which are interchangeable as desired relative a user chosen cooking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792